Order entered January 4. 2021




                                    In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-19-00851-CR

                  DESMOND RENARD FISHER, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                    Trial Court Cause No. F19-00024-Y

                                   ORDER

      Before the Court is appellant’s December 29, 2020 motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by January 27, 2021.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE